Exhibit 10.3

 

LOGO [g358572g42t41.jpg]

May 16, 2012

Mr. Greg L. Jackson

485 N. Country Manor Lane

Alpine, UT 84004

Re: Termination of Agreement

Dear Mr. Jackson,

This letter hereby terminates, effective immediately, the Agreement, dated as of
November 17, 2008, by and between you and Career Education Corporation (the
“Company”), relating to your obligation to tender your resignation from the
Company’s Board of Directors upon certain changes in the beneficial ownership of
the Company’s common stock by the Blum Group and Affiliates (as defined in the
Agreement).

Pursuant to the Agreement, you executed an irrevocable resignation as director
dated November 17, 2008. The Company hereby declines to accept such resignation
and shall destroy it.

Please indicate your agreement with the contents of this letter by signing
below.

Sincerely,

 

CAREER EDUCATION CORPORATION

By:

 

/s/ Steven H. Lesnik

 

  Name:    STEVEN H. LESNIK          

  Title:  

 CHAIRMAN OF THE BOARD, PRESIDENT  

 AND CHIEF EXECUTIVE OFFICER  

 

ACKNOWLEDGED AND AGREED:

 

 

/s/ Greg L. Jackson

 

Greg L. Jackson

 

cc:        Gwen Reinke, Blum Capital Partners, L.P.

 